UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                 Criminal No. 18-0255-1 (PLF)
                                    )
AHMADREZA DOOSTDAR,                 )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on the Government’s Motion to Modify

Scheduling Order [Dkt. No. 91] and Continue Sentencing Date [Dkt. No. 89] with respect to

defendant Ahmadreza Doostdar. The Court has carefully considered the government’s motion,

the opposition to the motion filed by defendant, and the government’s reply. The Court will

grant the government’s motions.

               In a case like this, where two defendants have jointly engaged in criminal conduct

and where the offenses to which each has pled grow out of the same nucleus of facts, the Court

finds it useful to have the presentence investigation reports and sentencing memoranda of both

defendants before it simultaneously. This enables the Court to fairly weigh the conduct and

relative culpability of each defendant. The current schedule will not permit that to be done. The

Court finds that the interests of justice and judicial economy are best served if the Court has all

relevant information before it at the same time and prior to sentencing each defendant. The

Court will give individual attention to the facts, circumstances, and background of each

defendant when fashioning the appropriate sentence for each. For these reasons, the Court will
continue the current sentencing date for defendant Doostdar and schedule his sentencing on the

same day (although not at the same time) as that of his co-defendant, Majid Ghorbani. It will

also modify the schedule for the filing of sentencing memoranda. Accordingly, it is hereby

               ORDERED that the Government’s Motions to Modify Scheduling Order [Dkt.

No. 91] and to Continue Sentencing Date [Dkt. No. 89] are GRANTED; it is

               FURTHER ORDERED that defendant Doostdar’s scheduled sentencing date of

December 17, 2019 is VACATED; it is

               FURTHER ORDERED that the sentencing for Mr. Doostdar is RESCHEDULED

to January 15, 2020 at 2:00 p.m.; it is

               FURTHER ORDERED that the schedule for the filing of sentencing memoranda

set forth in the Court’s Order of October 8, 2019 is VACATED and revised as follows: Any

party wishing to file a memorandum in aid of sentencing shall do so on or before January 6,

2020; and any response to such a memorandum shall be filed on or before January 10, 2020; it is

               FURTHER ORDERED that any motion for an extension of time in which to file

papers shall be filed at least four days prior to the deadline the motion is seeking to extend, and

shall include (1) the number of previous extensions of time granted, (2) the good cause

supporting the motion, (3) a statement of the effect that the granting of the motion will have on

existing deadlines, and (4) a statement of the opposing party’s position with respect to the

motion; and it is

               FURTHER ORDERED that any motion to reschedule the sentencing shall be

filed (and hand-delivered or faxed to the Chambers of this Court and to opposing counsel) on or

before January 10, 2020, and shall state (1) the good cause supporting the motion, (2) a statement

of the opposing party’s position with respect to the motion, and (3) four alternative dates and



                                                  2
times that are convenient to both parties. In the absence of such a timely motion by one or both

parties, sentencing shall take place as scheduled.

               SO ORDERED.



                                                            _______________________
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge
DATE: December 4, 2019




                                                 3